                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C., Tanya E. Moore,
                                       7   Kenneth Randolph Moore, Ronald D. Moore,
                                           Zachery M. Best, Marejka Sacks, Mission Law
                                       8   Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                           Levinson, Rick D. Moore, West Coast Casp and
                                       9   ADA Services, and Ronny Loreto
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                    EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                                 CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                      Plaintiff,            DECLARATION OF DAVID GUTHRIE
                                      15                                                    IN SUPPORT OF DEFENDANTS’
                                                 vs.                                        MOTION FOR SUMMARY
                                      16                                                    JUDGMENT/ SUMMARY
                                           RONALD D. MOORE, TANYA E. MOORE,                 ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California            Date:    November 14, 2019
                                           Professional Corporation, MISSION LAW            Time:    8:30 a.m.
                                      19   FIRM, a California Professional Corporation,     Dept:    4
                                           GEOSHUA LEVINSON, RICK D. MOORE,                 Judge:   The Hon. Lawrence J. O’Neill
                                      20   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                              Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                              -1-
                                                DECL. DAVID GUTHRIE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1          I, David Guthrie, declare as follows:

                                       2          1.      I am over the age of 18 years, and a resident of the State of California. I am not a

                                       3   party to this action. I have personal knowledge of the following facts and if called as a witness,

                                       4   could and would testify competently thereto.

                                       5          2.      I obtained my paralegal certification in December 2012, and I began working for

                                       6   the Moore Law Firm, P.C., as a paralegal in March 2013. I continue to work for the Moore Law

                                       7   Firm, P.C. as a paralegal now.

                                       8          3.      Before working at the Moore Law Firm, I was a police officer for the City of

                                       9   Santa Clara for 28 years. I retired from the police force in good standing in February 2010.
                                      10          4.      My job functions at the Moore Law Firm (and through the time it was the Mission

                                      11   Law Firm), have been to interview clients regarding their experience with access at businesses
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   they visit, researching the clients’ claims, drafting complaints, corresponding with opposing
      Los Angeles, CA 90071




                                      13   counsel, corresponding with process servers, and preparing miscellaneous documents relating to

                                      14   service of process.

                                      15          5.      Specifically, I followed the process on the checklist attached to the Appendix as

                                      16   Exhibit 4, which list I keep and refer to.

                                      17          6.      As shown on Exhibit 4, I use the following process in all cases the firm receives

                                      18   from clients: I receive client notes and receipt from their visit to businesses; scan the notes and

                                      19   receipt to Dropbox; place the original receipt and notes in the “client receipts binder;” open the
                                      20   case in Clio (our law firm’s software); send a “receipt letter” to client acknowledging that we

                                      21   received their receipt and notes and that we will investigate their claim to determine if a lawsuit

                                      22   will be filed on their claim; set a task in Clio to interview the client; review the client notes and

                                      23   Google map/street view of the location to familiarize myself with the facility; call the client to

                                      24   go over in detail their experiences, eliciting as necessary additional barriers they may have

                                      25   encountered; evaluate whether the barriers are sufficient to proceed with filing claim; if

                                      26   sufficient, draft a Barrier Memo which is a list of the conditions the client encountered at the
                                      27   business; email the Barrier Memo to the investigator; assign a task for attorney to review the
                                      28                                                   -2-
                                                DECL. DAVID GUTHRIE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
                                       1   photographs and Barrier Memo once it is received back from the investigator; confer with

                                       2   attorney to see if a complaint will be filed; if a complaint is to be filed, send a fee agreement to

                                       3   the client and set a task for the complaint to be drafted; if the attorney instructs that no complaint

                                       4   will be filed, send a letter to the client advising that we have rejected their claim, but that the

                                       5   client should seek other counsel if he or she wants to pursue the case because there is a statute of

                                       6   limitations that applies to their case.

                                       7           7.      If requested by an attorney, I would also obtain medical records when we

                                       8   evaluated certain new clients in order to confirm their disability with a medical professional. I

                                       9   would obtain an authorization from the prospective client along with a list of their medical
                                      10   providers, then send to the providers a request for medical information. Once the medical

                                      11   records are received, I provided them to the assigned attorney to evaluate.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12           8.      In my over six years of working at the Moore Law Firm and Mission Law Firm,
      Los Angeles, CA 90071




                                      13   my experience was consistent that all cases were initiated after the firm receives a request to file

                                      14   a lawsuit from a client and the client provides a receipt or other information about his or her

                                      15   visit. I have never requested that anyone investigate any business for ADA violations or barriers

                                      16   unless a client has already provided the firm with information confirming his or her prior visit. I

                                      17   would never send an investigator to a business to evaluate ADA violations without a client first

                                      18   having gone there, and I have never received any direction or instructions from anyone at the

                                      19   Moore Law Firm, Mission Law Firm, or anyone else to do so.
                                      20           9.      In all my time at the Moore Law Firm, I never heard anything that gave me reason

                                      21   to believe that clients do not go to the businesses they sue.

                                      22           10.     For the entire time I have worked at the firm, the practice of the firm has always

                                      23   been to thoroughly investigate a client’s claims, and to be sure that his or her visit was well

                                      24   documented, and that his or her claims warranted filing a lawsuit. The rejection letters that are

                                      25   sent fully validate this procedure since there are many cases the law firm does not accept.

                                      26           11.     I have always understood my responsibilities to include ensuring that only fully
                                      27   meritorious claims are pursued on behalf of our clients. From fully documenting the client’s
                                      28                                                    -3-
                                                 DECL. DAVID GUTHRIE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                               ADJUDICATION
                                       1   visit, to verifying his or her claims, to satisfying ourselves that the client will return to the

                                       2   business, the firm has always insisted on very thorough investigation and verification of client’s

                                       3   claims.

                                       4

                                       5             I declare under penalty of perjury under the laws of the State of California and the United

                                       6   States of America that the foregoing is true and correct. This declaration was signed by me in

                                       7   Santa Clara, California, on the date set forth below.

                                       8                                                  David Guthrie
                                           Dated: Oct 9, 2019                             David Guthrie (Oct 9, 2019)
                                       9                                                  David Guthrie
                                      10

                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27
                                      28                                                     -4-
                                                DECL. DAVID GUTHRIE IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                              ADJUDICATION
